DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claims 16, 18, 20, 25, 27-31 are currently pending in the application.
Claims 21-24 are withdrawn.
Claims 1-15, 17, 19, 26 are canceled. 
Claims 16, 18, 20, 25, 27-31 are rejected under 35 USC 103.
This action is made FINAL.
Response to Amendments
The Amendment filed 12/29/2020 has been entered. Claims 16, 18, 20, 25, 27-31 remain pending in the application.	
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 16/20 recite “a mushroom head-like surface structure”. The phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). 
	Claim 30 recites “a hook- and loop-like surface structure”. The phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). 
	Claim 28 recites “wherein the legs of the adaption elements”. There is a lack of antecedent basis. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 16, 18, 20, 25, 27-30, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Brosig (DE19753120A1) in view of Ruppert (US0600744A).  
Regarding claim 16:


    PNG
    media_image1.png
    444
    400
    media_image1.png
    Greyscale

a closure assembly system for attaching a foot protection to a horn capsule of an animal, the closure assembly system (Figures 5)
comprising an attachment structure (Figures 5, Reference 7, para0049)
detachably secured to a horn capsule wall of the horn capsule (para0036-0037, 0052)
and a holding structure, secured to the foot protection, (Figures 4, Reference 9, para0049)
wherein the foot protection has a sole plate (Figure 5, Reference 13)
and at least one adaption elements (Figure 5, Reference 11)
each having a leg (Figure 5, Reference 12)
and a base plate, (Figure 5, Reference 10)
wherein the leg is configured to be slidably essentially radially relative to the horn capsule wall of the horn capsule by means of the base plate (Figure 5, Reference 13, see how each leg 12 is configured to be slidably essentially radially relative to the horn capulse wall of the horn capsule 3 by means of the base plate 13)
wherein the leg has the holding means structure, (Figure 5, Reference 12 has the holding means 9)
the holding structure configured to be connectable with the attachment structure in a sheer-resistant and detachable way, (para0019-0020)
wherein the holding structure and the attachment structure each has a mushroom head-like surface structure, (para0017)
and a form-fit connection is produced by sticking together the holding structure and the attachment structure. (para0041-0049)
However, Borsig is silent about:
at least two adaptation members
the base plate configured to be slidable in a sole plate recess of the sole plate open towards a topside and to be detachable from the sole plate
Rupert teaches:

    PNG
    media_image2.png
    567
    333
    media_image2.png
    Greyscale


a sole plate (Figure 2, Reference A)
at least two adaption elements (Figure 2, See two adaption elements on each side of horseshoe)
each having at least one leg (Figure 1, Reference E)
and a base plate (Figure 1, Reference D)
wherein each leg is configured to be slidable essentially radially relative to the horn capsule wall by means of the base plate, (Figure 1, 2, Reference E, see how each leg E is configured to be slidable essentially radially relative to a horn capsule wall by means of the base plate D via reference d )
which is configured to be slidable in a sole plate recess of the sole plate that is open towards the topside and to be detachable from the sole plate (Figure 2, Reference B, see how the adaption element is configured to be slidable in a sole plate recess B that is open towards the topside of the horseshoe and is detachable from the sole plate, column 1, line 34-36)
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the closure assembly system of Borsig such that it comprises a removable adaption members configured to be slidable into a sole plate recess as taught by Rupert to allow the user to easily replace the adaption members in the case they are damaged.  
Regarding Claim 18:
Brosig as modified by Rupert, as shown above, discloses all the limitations of claim 16.  Brosig further teaches:
wherein the holding structure is configured to be integral with a surface of the leg that is opposite to the attachment structure. (Figure 5, see how the holding structure 9 is integral with a surface of the leg 12 that is opposite to the attachment structure 7)
Regarding Claim 20:
Brosig as modified by Rupert, as shown above, discloses all the limitations of claim 16.  Brosig further teaches:
wherein the mushroom head-like surface structure is configured as a micro-structure. (Figure 5, Reference 9, para0017, para0049)
Regarding Claim 25: 
Brosig as modified by Rupert, as shown above, discloses all the limitations of claim 16.  Brosig as modified by Rupert doesn’t teach: 
wherein the adaption elements and the foot protection are made at least in part of at least one of metal, rubber, plastics, fibre-reinforced plastics or carbon. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the adaption elements and foot protection such that they are a least made in part of at least one of metal, rubber, plastics, fibre-reinforced plastics, or carbon, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. It would have been obvious to select a material that conforms to the fit and comfort of the horn capsule of the animal while maintaining effective protection. 
Regarding Claim 27:

the holding structure is connected to the attachment structure (See Fig. 5, Reference 9 and 7, para0049)
Brosig doesn’t teach but Rupert further teaches: 


    PNG
    media_image3.png
    222
    277
    media_image3.png
    Greyscale

a sole plate projection of the sole plate with respect to the leg is formed in an area of at least a portion of the following sections of the horn capsule wall: an inner horn capsule side wall; an outer horn capsule side wall; an inner heel wall; an outer heel wall. (see how the sole plate forms a sole plate projections in the inner horn capsule side wall (is) and the inner heel wall (ih) and the outer horn capsule side wall and inner heel wall on the opposite side of the horseshoe (other side of leg)) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the closure assembly of Brosig such that it comprises a sole plate projection as taught by Rupert to create a secure attachment between the foot protection and the horn capsule wall. 
Regarding Claim 28:

wherein the legs of the adaption elements members are bendably connected with the base plate of the adaption elements via at least one of a joint or a living hinge. (wherein the legs of the adaption elements members (12) are bendably connected with the base plate of the adaption elements (10) via at least one of a joint or a living hinge (see joint connection between 12 and 10)). 
Regarding Claim 29:
Brosig as modified by Rupert discloses:
A foot protection for a horn capsule of an animal, wherein there is provided a closure assembly according to claim 16. (see claim 16 above)
Regarding claim 30:
Brosig teaches: 

    PNG
    media_image1.png
    444
    400
    media_image1.png
    Greyscale


comprising an attachment structure (Figures 5, Reference 7, para0049)
detachably secured to a horn capsule wall of the horn capsule (para0036-0037)
and a holding structure, secured to the foot protection, (Figures 4, Reference 9, para0049)
wherein the foot protection has a sole plate (Figure 5, Reference 13)
and at least one adaption elements (Figure 5, Reference 11)
each having a leg (Figure 5, Reference 12)
and a base plate, (Figure 5, Reference 10)
wherein the leg is configured to be slidably essentially radially relative to the horn capsule wall of the horn capsule by means of the base plate (Figure 5, Reference 13, see how each leg 12 is configured to be slidably essentially radially relative to the horn capulse wall of the horn capsule 3 by means of the base plate 13)
wherein the leg has the holding means structure, (Figure 5, Reference 12 has the holding means 9)
the holding structure configured to be connectable with the attachment structure in a sheer-resistant and detachable way, (para0019-0020)
wherein the holding structure and the attachment structure each has a hook- and loop- like surface structure, (para0012-0013, 0017, 0020-0026)
wherein a form-fit connection is produced by sticking together the holding structure and the attachment structure. (para0041-0049)
However, Borsig 
at least two adaption elements
the base plate configured to be slidable in a sole plate recess of the sole plate open towards a topside and to be detachable from the sole plate
Rupert teaches:

    PNG
    media_image2.png
    567
    333
    media_image2.png
    Greyscale

a closure assembly system (figures and abstract)
a sole plate (Figure 2, Reference A)
at least two adaption elements (Figure 2, See two adaption elements on each side of horseshoe)
each having at least one leg (Figure 1, Reference E)
and a base plate (Figure 1, Reference D)
wherein each leg is configured to be slidable essentially radially relative to the horn capsule wall by means of the base plate, (Figure 1, 2, Reference E, see how each leg E is configured 
which is configured to be slidable in a sole plate recess of the sole plate that is open towards the topside and to be detachable from the sole plate (Figure 2, Reference B, see how the adaption element is configured to be slidable in a sole plate recess B that is open towards the topside of the horseshoe and is detachable from the sole plate, column 1, line 34-36)
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the closure assembly system of Borsig such that it comprises a removable adaption members configured to be slidable into a sole plate recess as taught by Rupert to allow the user to easily replace the adaption members in the case they are damaged.  
Regarding claim 31:
Brosig teaches: 

    PNG
    media_image1.png
    444
    400
    media_image1.png
    Greyscale


comprising an attachment structure (Figures 5, Reference 7, para0049)
detachably secured to a horn capsule wall of the horn capsule (para0036-0037)
and a holding structure, secured to the foot protection, (Figures 4, Reference 9, para0049)
wherein the foot protection has a sole plate (Figure 5, Reference 13)
and at least one adaption elements (Figure 5, Reference 11)
each having a leg (Figure 5, Reference 12)
and a base plate, (Figure 5, Reference 10)
wherein the leg is configured to be slidably essentially radially relative to the horn capsule wall of the horn capsule by means of the base plate (Figure 5, Reference 13, see how each leg 12 is configured to be slidably essentially radially relative to the horn capulse wall of the horn capsule 3 by means of the base plate 13)
wherein the leg has the holding means structure, (Figure 5, Reference 12 has the holding means 9)
the holding structure configured to be connectable with the attachment structure in a sheer-resistant and detachable way, (para0019-0020)
wherein the holding structure and the attachment structure each has a surface structure configured as a micro-structure, (para0012-0013, 0017, 0020-0026)
wherein a form-fit connection is produced by sticking together the holding structure and the attachment structure. (para0041-0049)
However, Borsig 
at least two adaption elements
the base plate configured to be slidable in a sole plate recess of the sole plate open towards a topside and to be detachable from the sole plate
Rupert teaches:

    PNG
    media_image2.png
    567
    333
    media_image2.png
    Greyscale

a closure assembly system (figures and abstract)
a sole plate (Figure 2, Reference A)
at least two adaption elements (Figure 2, See two adaption elements on each side of horseshoe)
each having at least one leg (Figure 1, Reference E)
and a base plate (Figure 1, Reference D)
wherein each leg is configured to be slidable essentially radially relative to the horn capsule wall by means of the base plate, (Figure 1, 2, Reference E, see how each leg E is configured 
which is configured to be slidable in a sole plate recess of the sole plate that is open towards the topside and to be detachable from the sole plate (Figure 2, Reference B, see how the adaption element is configured to be slidable in a sole plate recess B that is open towards the topside of the horseshoe and is detachable from the sole plate, column 1, line 34-36)
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the closure assembly system of Borsig such that it comprises a removable adaption members configured to be slidable into a sole plate recess as taught by Rupert to allow the user to easily replace the adaption members in the case they are damaged.  
Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered.  
	Applicant’s arguments, see pages 9-11, filed 01/08/2021, with respect to the rejections of claim 16 reciting “wherein the holding structure and the attachment structure each has a mushroom head-like surface structure, and a form-fit connection is produced by sticking together the holding structure and the attachment structure” under U.S.C. 103 in view of Constantino and Rupert have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Brosig, see above.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058.  The examiner can normally be reached on M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SHADA ALGHAILANI
Examiner
Art Unit 3643


/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3642